Filing Date: 02/28/2020
Claimed Foreign Priority Date: 09/03/2019 (JP2019-160282)
Applicant: Ito 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 02/28/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 16/805,466 filed on 02/28/2020 has been entered.  Pending in this Office Action are claims 1-20.

Election/Restriction
This restriction consists of an Invention restriction. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a semiconductor structure, classified in CPC H01L27/11582.
II. Claims 17-20, drawn to the method of making a semiconductor structure, classified in CPC H01L21/02236.


The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as .
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions are separately classified.  This shows that each invention has attained recognition in the art as a separate subject of inventive effort, and also a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571)270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814